DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 12/03/2021.  
Claim(s) 1-12, 37-59 is/are pending in the application.
Claim(s) 13-36 was/were previously canceled.
Independent claim(s) 1, 37, 52 was/were amended.
Dependent claim(s) 39-40, 48 was/were amended.
Claim(s) 57-59 was/were added.
Claim(s) 2, 56 was/were canceled.
	
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “automatically measuring” as recited in independent claim 1, filed 12/03/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Matov to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Applicant's argument(s), regarding the amended portion(s) of “modified treatment plan” as recited in independent claim 37, filed 12/03/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2016/0175068 A1) in view of Hilliard (US 2008/0050692 A1) and Matov et al. (US 2007/0168152 A1).

In regards to claim 1, Cai teaches a computer-implemented method comprising:
identifying a first portion of a three-dimensional (3D) model of a patient’s dentition corresponding to a first target tooth, the first portion of the 3D model of the patient’s dentition being associated with one or more attributes of the target tooth (e.g. [0081]: a physical dental model may be generated from a tooth arrangement determined by utilizing a impression-taking process; methods such as optical scanning, X-ray imaging, etc. may be used to directly obtain the image of teeth; may be converted into a data set of the tooth arrangement by scanning the physical dental model, or by processing the image of the oral tissues with a computer, thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system; digital model representing the initial tooth arrangement may represent an upper jaw dentition and/or a low jaw dentition of the initial tooth arrangement; [0010]: for each orthodontic treatment step parameter, the digital models representing the tooth arrangement set corresponding to the orthodontic treatment step parameter are generated based on a multi-objective optimization model; the multi-objective optimization model is created based on one or more selected from the following medical parameters: curve of dental arch, dental arch width, arch symmetry, etc.; [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; see also [0106]-[0107],[0113]: dental arch taken as example; based on the curve of dental arch in FIG.4 (i.e., the curve of dental arch generated based on the patient's initial tooth arrangement), a target curve of dental arch is formed after several adjustments; Examiner’s note: this shows that medical parameters, such as dental arch width may be determined using the 3D model, measuring between one tooth and its opposing tooth, where coordinates/positioning of certain teeth like cuspids, bicuspids, molars may be viewed as attributes);
identifying a second portion of the 3D model of the patient’s dentition corresponding to a second target tooth opposing the first target tooth, wherein the second portion of the 3D model of the patient’s dentition is associated with one or more attributes of the second target tooth (e.g. as above, [0081],[0010],[0028],[0106]-[0107],[0113]; Examiner’s note: this shows that medical parameters, such as dental arch width may be determined using the 3D model, measuring between one tooth and its opposing tooth, where coordinates/positioning of certain teeth like cuspids, bicuspids, molars may be viewed as attributes);
measuring an arch width using the one or more attributes of the first target tooth and the one or more attributes of the second target tooth (e.g. as above, [0081],[0010],[0028],[0106]-[0107],[0113]; Examiner’s note: this shows that medical parameters, such as dental arch width may be determined using the 3D model, measuring between one tooth and its opposing tooth, where coordinates/positioning of certain teeth like cuspids, bicuspids, molars may be viewed as attributes),
but does not explicitly teach the method, comprising:
overlaying a graphic representing the arch width on a representation of the patient’s dentition, and
wherein the measuring is done automatically.

However, Hilliard teaches a method, comprising:
overlaying a graphic representing the arch width on a representation of the patient’s dentition (e.g. [0032]: since the model exists in a virtual three-dimensional CAD space, the technician can assess the case and take measurements to quantify various criteria for treatment, such as upper versus lower arch length, arch width, inter-canine width, arch morphology as well as degree of open/deep bight, molar relationship, over jet, curve of Spee, and symmetry; the CAD software can be used by the technician to sketch any number of reference lines, centerlines, and such, as shown in Fig.3; Examiner’s note: Fig.3 shows that a measured distance may be displayed over the 3D model of the patient’s dentition).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Cai to display measurements, in the same conventional manner as taught by Hilliard as both deal with dental modeling and treatment. The motivation to combine the two would be that it would allow the user/patient to visually determine necessary measurements.

	Further, Matov teaches a method, 
wherein the measuring is done automatically (e.g. [0248]: once any one or more of the reference objects, reference frames, dental features have been automatically established, detected and/or constructed, system 2910 may perform automatic computation of dental measurements; [0255]: automatic computation of dental measurements (3006) may comprise the computation of teeth dimensions and/or arch dimensions and the like).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Cai and Hilliard to automatically measure, in the same conventional manner as taught by Matov as both deal with dental measurements. The motivation to combine the two would be that it would allow the automatic detection of features and measurements to be presented to the user.

In regards to claim 3, Cai teaches a method, further comprising one or more of: taking the 3D model of the patient’s teeth, receiving the 3D model of the patient’s teeth from an intraoral scanner, and receiving the 3D model from a scan of a mold of the patient’s teeth (e.g. as above, [0081]: a physical dental model may be generated from a tooth arrangement determined by utilizing a impression-taking process; methods such as optical scanning, X-ray imaging, etc. may be used to directly obtain the image of teeth, or the image of teeth and their surrounding tissues; may be converted into a data set of the tooth arrangement by scanning the physical dental model, or by processing the image of the oral tissues with a computer, thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system).

In regards to claim 4, Cai teaches a method, wherein the target tooth comprises a tooth selected from the group consisting of canine, first bicuspid, first primary molar, second bicuspid, second primary molar, and permanent first molar (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively).

claim 5, Hilliard also teaches a method, wherein determining the arch width is based, at least in part on patient age, eruption status, patient gender, or other patient information associated with the patient (e.g. [0032]: based on this process of measuring and examination, a technician may thereafter refer to and use known statistical data of established anatomical dental norms or other norms such as typical torque, tip prominence and arch form values found in patients of the same age, sex and ethnic characteristics).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the teachings/combination of Cai to refer to statistical data, in the same conventional manner as taught by Hilliard as both deal with dental modeling and treatment. The motivation to combine the two would be that it would allow optimal decision-making in preparation for creating of dental appliances (see [0032]).

In regards to claim 6, Hilliard also teaches a method, further comprising outputting a modified version of the 3D model of the patient’s teeth to include the arch width (e.g. as above, [0032]: the CAD software can be used by the technician to sketch any number of reference lines, centerlines, and such, as shown in Fig.3; Examiner’s note: Fig.3 shows that a measured distance may be displayed over the 3D model of the patient’s dentition, thus resulting in a modified 3D model).

In addition, the same rationale/motivation of claim 1 is used for claim 6.

In regards to claim 7, Cai teaches a method, further comprising utilizing the arch width as part of an orthodontic treatment plan for the patient’s teeth (e.g. as above, [0010]: for each orthodontic treatment step parameter, the digital models representing the tooth arrangement set corresponding to the orthodontic treatment step parameter are generated based on a multi-objective optimization model; the multi-objective optimization model is created based on one or more selected from the following medical parameters: curve of dental arch, dental arch width, arch symmetry, etc.).

In regards to claim 8, Cai teaches a method, wherein identifying the portion of the 3D model is part of an operation of segmenting the 3D model of the patient’s dentition (e.g. the above digital model of the upper jaw dentition and the lower jaw dentition obtained by scanning may be separated into a plurality of single-tooth digital models by automatic separation with a computer, manual separation or a combination of automatic separation and manual separation, and then coordinates of each tooth may be determined).

In regards to claim 9, Cai teaches a method, wherein the attribute of the target tooth comprises an intersection between an occlusal surface of the target tooth and a long axis of the target tooth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; [0029]-[0031]: width between cuspids an be obtained by measuring the distance between the cusps of cuspids on both sides; width between bicuspids obtained by measuring the distance between the central fossa of first bicuspids; width between molars obtained by measuring the distance between the central fossa of first permanent molars; Examiner’s note: central fossa suggests an intersection between occlusal surface and long axis).

In regards to claim 10, Cai teaches a method, wherein the attribute of the target tooth comprises a lingual edge of the target tooth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; also as above, [0029]-[0031]; Examiners’ note: as noted in claim 1, coordinates/positioning of certain teeth may be viewed as attributes; as such, the lingual and/or buccal edge of teeth may be determined/known).

In regards to claim 11, Cai teaches a method, wherein the attribute of the target tooth comprises a buccal edge of the target tooth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; also as above, [0029]-[0031]; Examiners’ note: as noted in claim 1, coordinates/positioning of certain teeth may be viewed as attributes; as such, the lingual and/or buccal edge of teeth may be determined/known).

In regards to claim 12, Cai teaches a method, further comprising, after the determining step:
receiving an input that adjusts a position or rotation of the target tooth (e.g. as above, [0081] thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system); and
repeating determining the arch width between the one or more attributes of the target tooth and the one or more attributes of the opposing tooth (e.g. as above, [0010]: for each orthodontic treatment step parameter, the digital models representing the tooth arrangement set corresponding to the orthodontic treatment step parameter are generated based on a multi-objective optimization model; Examiner’s note: objective and other non-objective parameters would be recalculated for each step, as to align with multi-objective optimization model).

Claim(s) 37, 41-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2016/0175068 A1) in view of Hilliard (US 2008/0050692 A1) and Sachdeva et al. (US 2014/0379356 A1).

In regards to claim 37, Cai teaches a method comprising:
providing a treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch (e.g. [0078]: generally, depending on the patients' initial tooth arrangement, a total of 25 to 40 dental appliances may be needed for a course of clinic treatment; the patient may generally wear a dental appliance for 1 to 2 weeks, and then wear a subsequent one; the patient's initial tooth arrangement (i.e., the tooth arrangement before treatment) will be progressively changed to an expected tooth arrangement (a target tooth arrangement) by elastic forces of the dental appliances; therefore, each group of dental appliances corresponds to a group of tooth arrangements; in particular, the shape of the first dental appliance corresponds to the first tooth arrangement, (i.e., the first tooth arrangement is a tooth arrangement of the patient after the first treatment step from the initial tooth arrangement); the shape of the second dental appliance corresponds to the second tooth arrangement, (i.e., the second tooth arrangement is a tooth arrangement of the patient after the second treatment step from the first tooth arrangement); . . . the shape of the last dental appliance corresponds to the expected tooth arrangement, (i.e., the expected tooth arrangement is the tooth arrangement at the end of the last treatment step));
providing a virtual model of the patient’s teeth, the virtual model representing the patient’s teeth in accordance with the first plurality of treatment stages (e.g. [0081]: a physical dental model may be generated from a tooth arrangement determined by utilizing a impression-taking process; methods such as optical scanning, X-ray imaging, etc. may be used to directly obtain the image of teeth; may be converted into a data set of the tooth arrangement by scanning the physical dental model, or by processing the image of the oral tissues with a computer, thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system; digital model representing the initial tooth arrangement may represent an upper jaw dentition and/or a low jaw dentition of the initial tooth arrangement);
locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement (e.g. [0010]: for each orthodontic treatment step parameter, the digital models representing the tooth arrangement set corresponding to the orthodontic treatment step parameter are generated based on a multi-objective optimization model; the multi-objective optimization model is created based on one or more selected from the following medical parameters: curve of dental arch, dental arch width, arch symmetry, etc.; [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; see also [0106]-[0107],[0113]: dental arch taken as example; based on the curve of dental arch in FIG.4 (i.e., the curve of dental arch generated based on the patient's initial tooth arrangement), a target curve of dental arch is formed after several adjustments; Examiner’s note: this shows that medical parameters, such as dental arch width may be determined using the 3D model, measuring between one tooth and its opposing tooth, where coordinates/positioning of certain teeth like cuspids, bicuspids, molars may be viewed as attributes);
for each of the plurality of treatment stages:
calculating an estimated arch width using distances between the plurality of anatomical reference points, the estimated arch width being specific to the each of the second plurality of treatment stages (e.g. as above, [0010]: for each orthodontic treatment step parameter, the digital models representing the tooth arrangement set corresponding to the orthodontic treatment step parameter are generated based on a multi-objective optimization model; Examiner’s note: objective and other non-objective parameters would be recalculated for each step, as to align with multi-objective optimization model),
but does not explicitly teach the method, comprising:
receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; and
outputting a virtual representation of the estimated arch width.

However, Hilliard teaches a method, comprising:
outputting a virtual representation of the estimated arch width (e.g. [0032]: since the model exists in a virtual three-dimensional CAD space, the technician can assess the case and take measurements to quantify various criteria for treatment, such as upper versus lower arch length, arch width, inter-canine width, arch morphology as well as degree of open/deep bight, molar relationship, over jet, curve of Spee, and symmetry; the CAD software can be used by the technician to sketch any number of reference lines, centerlines, and such, as shown in Fig.3; Examiner’s note: Fig.3 shows that a measured distance may be displayed over the 3D model of the patient’s dentition).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Cai to display measurements, in the same conventional manner as taught by Hilliard as both deal with dental modeling and treatment. The motivation to combine the two would be that it would allow the user/patient to visually determine necessary measurements.

Further, Sachdeva teaches a method, comprising:
receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages (e.g. [0014]: the treatment planning can be performed remotely and a digital treatment plan sent to the orthodontist for review, interactive modification, or approval; Examiner’s note: it may be suggested that the treatment plan would have a plurality of stages).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Cai to modify treatment, in the same conventional manner as taught by Sachdeva as both deal with dental treatment. The motivation to combine the two would be that it would allow the modification of treatment.

In regards to claim 41, Cai teaches a method, wherein the plurality of anatomical reference points comprise projections of tooth crown centers in a coronal direction (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; [0029]-[0031]: width between cuspids an be obtained by measuring the distance between the cusps of cuspids on both sides; width between bicuspids obtained by measuring the distance between the central fossa of first bicuspids; width between molars obtained by measuring the distance between the central fossa of first permanent molars; Examiner’s note: central fossa suggests tooth crown centers in a coronal direction).

claim 42, Cai teaches a method, wherein the plurality of anatomical reference points comprise points on opposing canines, opposing first bicuspids, opposing first molars, opposing second bicuspids, opposing second primary molars, opposing permanent first molars, or some combination thereof (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively).

In regards to claim 43, Cai teaches a method, wherein the plurality of anatomical reference points are anatomical reference point pairs taken from opposing teeth of an arch of the patient’s teeth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; Examiner’s note: suggests point pairs of opposing teeth).

In regards to claim 44, Cai teaches a method, wherein calculating the estimated arch width comprises determining a minimum distance between one or more of the plurality of anatomical reference points (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; Examiner’s note: width between opposing teeth can be viewed as minimum distance).

In regards to claim 45, Cai teaches a method, wherein:
calculating the estimated arch width comprises determining a minimum distance between one or more of the plurality of anatomical reference points (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; Examiner’s note: width between opposing teeth can be viewed as minimum distance); and
the plurality of anatomical reference points are anatomical reference point pairs taken from opposing teeth of an arch of the patient’s teeth (e.g. as above, [0081]: digital model representing the initial tooth arrangement (of patient) may represent an upper jaw dentition and/or a low jaw dentition of the initial tooth arrangement).

In regards to claim 46, Cai teaches a method, wherein calculating the estimated arch width comprises determining distances between the plurality of anatomical reference points based on the initial arrangement of the patient’s teeth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; see also as above, [0106]-[0107],[0113]: dental arch taken as example; based on the curve of dental arch in FIG.4 (i.e., the curve of dental arch generated based on the patient's initial tooth arrangement), a target curve of dental arch is formed after several adjustments; Examiner’s note: shows measurements of medical parameters are taken on initial tooth arrangement).

In regards to claim 47, Cai teaches a method, wherein:
calculating the estimated arch width comprises determining distances between the plurality of anatomical reference points based on the initial arrangement of the patient’s teeth (e.g. as above, [0028]: dental arch widths are measured with three sections, including the width between cuspids, the width between bicuspids, and the width between molars, respectively; see also as above, [0106]-[0107],[0113]: dental arch taken as example; based on the curve of dental arch in FIG.4 (i.e., the curve of dental arch generated based on the patient's initial tooth arrangement), a target curve of dental arch is formed after several adjustments; Examiner’s note: shows measurements of medical parameters are taken on initial tooth arrangement); and
the initial arrangement corresponds to a scan of the patient’s teeth (e.g. as above, [0081]: methods such as optical scanning, X-ray imaging, etc. may be used to directly obtain the image of teeth; may be converted into a data set of the tooth arrangement by scanning the physical dental model, or by processing the image of the oral tissues with a computer, thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system).

In regards to claim 48, Cai teaches a method, further comprising performing a scan of the patient’s teeth before providing the treatment plan (e.g. as above, [0081]: methods such as optical scanning, X-ray imaging, etc. may be used to directly obtain the image of teeth; may be converted into a data set of the tooth arrangement by scanning the physical dental model, or by processing the image of the oral tissues with a computer, thereby obtaining the X, Y, Z coordinates of the teeth in a three dimensional space which may be visualized and manipulated (such as translation or rotation) via a graphical interface of a computer system).

In regards to claim 49, the combination of Cai, Hilliard and Sachdeva teaches a method, further comprising displaying the virtual representation of the estimated arch width for each of the second plurality of treatment stages (e.g. Cai, [0130]: after the K groups of digital models are obtained, the target tooth arrangement image of each tooth arrangement set is shown to the user by a computer graphical interface or in other ways well known to an artisan in the art) (e.g. Hilliard as above, [0032]: the CAD software can be used by the technician to sketch any number of reference lines, centerlines, and such, as shown in Fig.3; Examiner’s note: Fig.3 shows that a measured distance may be displayed over the 3D model of the patient’s dentition) (Examiner’s note: similar to original combination as shown above for claim 37, this would allow the user/patient to visually determine necessary measurements for the displayed intermediate treatment steps).

In regards to claim 50, the combination of Cai, Hilliard and Sachdeva teaches a method, further comprising displaying, alongside a representation of the virtual model, the virtual representation of the estimated arch width for each of the second plurality of treatment stages (e.g. Cai, [0130]: after the K groups of digital models are obtained, the target tooth arrangement image of each tooth arrangement set is shown to the user by a computer graphical interface or in other ways well known to an artisan in the art) (e.g. Hilliard as above, [0032]: the CAD software can be used by the technician to sketch any number of reference lines, centerlines, and such, as shown in Fig.3; Examiner’s note: Fig.3 shows that a measured distance may be displayed over the 3D model of the patient’s dentition) (Examiner’s note: similar to original combination as shown above for claim 37, this would allow the user/patient to visually determine necessary measurements for the displayed intermediate treatment steps).

In regards to claim 51, Cai teaches the method of claim 37, but does not explicitly teach the method, further comprising displaying the plurality of anatomical reference points for each of the second plurality of treatment stages.

However, Cai teaches a method, comprising displaying the plurality of anatomical reference points (e.g. [0108]: a global three dimensional Cartesian coordinate system is shown in Fig.4, where an origin O may be chosen at a geometrical center of the dental model of the lower jaw; FA points of the left and right first molars, the left and right middle incisors may be selected respectively as four base points P.sub.0, P.sub.1, P.sub.2 and P.sub.3 of the initial curve of dental arch; Examiner’s note: this shows the display of selected points). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Cai to display points, in the same conventional manner as also taught by Cai with regards to the initial model on the intermediate models as it would allow the user/patient to visually determine the movement and positioning of the points of interest through the different intermediate models. 

Allowable Subject Matter
Claim(s) 38-40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 52-55, 57-59 is/are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 38-40 was/were carefully reviewed and a search with regards to independent claim(s) 37 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 38 (and specifically independent claim(s) 37), the prior art search was found to neither anticipate nor suggest the method of claim 37, wherein locating on the virtual model the one or more anatomical reference points comprises: determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to a mix of permanent and primary teeth; if the one or more anatomical reference points correspond to a mix of the permanent and the primary teeth, using locations of the permanent teeth as the basis of one or more of the anatomical reference points (emphasis added).

Regarding claim(s) 39 (and specifically independent claim(s) 37), the prior art search was found to neither anticipate nor suggest a the method of claim 37, wherein the method further comprises determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; calculating the estimated arch width comprises ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures (emphasis added).

Regarding claim(s) 40 (and specifically independent claim(s) 37), the prior art search was found to neither anticipate nor suggest the method of claim 37, wherein the method further comprises determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal teeth; calculating the estimated arch width comprises ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; the abnormal dental structures correspond to one or more of supernumerary teeth, pontics, tooth gaps after an extraction operation, and a partially erupted tooth (emphasis added).

The following is an examiner’s statement of reasons for allowance: 

claim(s) 38-39 (after careful review and search (with respect to independent claim(s) 37)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

In response to the Non-Final Rejection, Applicant amended independent claim(s) 52 to mirror that of original independent claim 37 and include limitations of the previously objected dependent claim(s), claim(s) 38-39. Further, Applicant added independent claim(s) 58, which also include similar limitations to that of original independent claim 37 as well as limitations of the previously objected dependent claim(s), claim(s) 38-39.

As such, claim(s) 52-55, 57-59 was/were carefully reviewed and a search with regards to independent claim(s) 52, 58 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 52-55, 57-59 and specifically independent claim(s) 52, 58, the prior art search was found to neither anticipate nor suggest a method/system comprising: providing a first treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch; providing a virtual model of the patient’s teeth, the virtual model representing the patient’ s teeth in accordance with the first plurality of treatment stages; receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement, by determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to either or both abnormal dental structures or a mix of permanent and primary teeth, and using locations of the permanent teeth as the basis of one or more of the anatomical reference points if the one or more anatomical reference points correspond to a mix of the permanent and the primary teeth; for each of the second plurality of treatment stages of the modified treatment plan: calculating an estimated arch width using distances between the plurality of anatomical reference points and ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; and outputting a virtual representation of the estimated arch width (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612